DETAILED ACTION
1.	This Office Action is in response to the application filed on 04/08/2022.
2.	Claims 1-20 are examined  herein.
3.	The IDSs submitted on 04/08/2022 and 08/12/2022 are considered and entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 8, 10, 11-14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US 20140282059 A1).
Oh is directed to ELECTRONIC DEVICE AND OPERATING METHOD THEREOF.
As per claim 1, Oh discloses a computer-implemented presentation method ([0018] FIGS. 3, 4, 5, 6, 7, 8, 9, 10, and 11 are flowcharts illustrating a UI operation according to an embodiment of the Oh’s disclosure), the method comprising: 
generating, by one or more processors, a first set of items for presentation on a first display device of a multi-display computer system, the first set of items including one or more virtual input devices configured to receive user input information from a user of the multi-display computer system ([0245] Referring to FIG. 43, for example, the electronic cover (e.g., the first cover portion 1310) is in an open position, and the screen 1201 of the primary device 1200 and the screen 1301 of the electronic cover 1300 may be arranged in two sides (e.g., up and down arrangement or left and right arrangement). The electronic device 12 may display a keypad via a first screen (e.g., the screen 1201 of the primary device 1200). In the case where character selection by a user touch exists on the keypad, the electronic device 12 may display the selected character via a second screen (e.g., the screen 1301 of the electronic cover 1300). Also see  [0360]).  
generating, by the one or more processors, a second set of items for presentation on a second display device of the multi-display computer system ([0216] Referring to FIG. 27, in operation 2701, the UI module 180 may display contents via a first screen (e.g., the screen of the primary device 1200) or a second screen (e.g., the screen of the electronic cover 1310);
upon receiving input information, the one or more processors modifying presentation of at least one of the first and second sets of items, wherein the received input information indicates that an orientation of the first display device and an orientation of the second display device have changed as detected by one or more sensors, the detected orientation changes indicating physical rotations of the first and second display devices ([0223] In the case where the electronic device 12 rotates (e.g., rotates by an angle of 90 degree) (e.g., a switch event occurs in operation 3203 of FIG. 32), the screen 1201 of the primary device 1200 and the screen 1301 of the electronic cover 1300 may be arranged up and down, and the electronic device 12 may switch display of first contents and second contents in a horizontal view. Also see [0221]); and 
displaying the modified presentation of the at least one of the first and second sets of items on at least one of the first and second display devices ([0221] Referring to FIG. 30, in operation 3001, the UI module 180 (e.g., the processor 120) may display first contents (e.g., a moving picture, a photo, text, etc.) via a first screen (e.g., the screen of the primary device 1200). In operation 3003, the UI module 180 may display second contents (e.g., a moving picture, a photo, text, etc.) via a second screen (e.g., the screen of the electronic cover 1300). In operation 3005, the UI module 180 may determine whether a switch event occurs. In the case where the switch event occurs, in operation 3007, the UI module 180 may display the second contents via the first screen (e.g., the screen of the primary device 1200). In operation 3009, the UI module 180 may display the first contents via the second screen (e.g., the screen of the electronic cover 1300).

As per claim 2, Oh further discloses that the presentation method of claim 1, wherein modifying presentation of at least one of the first and second sets of items comprises swapping at least one item of content in either the first or the second set of items between the first display device and the second display device ([0225] Referring to FIG. 32, in operation 3201, the UI module 180 (e.g., the processor 120) may display contents via at least one of a first screen (e.g., the screen of the primary device 1200) or a second screen (e.g., the screen of the electronic cover 1300). In operation 3203, the UI module 180 may determine whether a switch event (e.g., a scroll event, etc.) occurs. In the case where the switch event occurs, in operation 3205, the UI module 180 may switch (e.g., scroll) contents displayed on at least one of the first screen (e.g., the screen of the primary device 1200) and the second screen (e.g., the screen of the electronic cover 1310). Also see Fig. 39  and  [0221, and 0223 and 0231]).

As per claim 3, Oh further discloses that the presentation method of claim 1, wherein modifying presentation of at least one of the first and second sets of items comprises rotating the at least one of the first and second sets of items in at least one of the first display device or the second display device ([0231] In the case where the electronic device 12 rotates (e.g., rotates by an angle of 90 degree) (e.g., a switch event occurs in operation 3203 of FIG. 32), the screen 1201 of the primary device 1200 and the screen 1301 of the electronic cover 1300 may be arranged up and down, and the electronic device 12 may switch display of first contents and second contents in a horizontal view. Also  See Figs. 30-32).

As per claim 4, Oh further discloses that the presentation method of claim 1, wherein the one or more virtual input devices includes a virtual keyboard ([0245] the electronic device 12 may display a keypad via a first screen (e.g., the screen 1201 of the primary device 1200. Also see virtual keyboard input in Fig. 43).
	
As per claim 6, Oh further discloses that the presentation method of claim 1, wherein modifying the presentation comprises replacing a given one of the one or more virtual input devices with an element of interest (as illustrated in Figs. 43 and 44, after a user enters a text messages via  the virtual keyboard in Fig. 43, the virtual keyboard no longer needed it is replaced by a message page/screen).

As per claim 8, Oh further discloses that the  8. The presentation method of claim 1, wherein at least one of the second set of items corresponds to a log-in interface (see Figs. 75A and 75B) .

As per claim 10, Oh further discloses that the presentation method of claim 1, wherein the second set of items includes active content presented to the user in response to user input received by the one or more virtual input devices ([0281] Referring to FIG. 62, in the case where the electronic cover 1300 is in a closed position, and a state information request event occurs (e.g., in the case where a button 6201 is pressed), the electronic device 12 may display state information (e.g., a battery remnant, reception sensitivity, a current time, etc.) via the screen 1301 disposed on the exterior of the electronic cover 1300).

As per system claims 11-14, 16, 18 and 20, Oh further discloses a multi-display computer system (see at least Figs. 1 and 99). The limitations recited in the system claims are correspond to method claims 1-4, 6, 8, and 10, respectively. Thus, the citations given to method claims also apply to system claims 11-14, 16, 18 and 20, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ooshima et al (US 20040207568 A1).
At [0108] Oh discloses input unit 160 (e.g., a sensor, a keyboard, a touch panel, a digitizer, or a microphone, etc.) may receive an instruction or data from a user [0108]). Also see [0142].  Although Oh disloses several input devices,  but  virtual mousepad is not mentioned. 
As a result Oh fails to discloses  that the presentation method of claim 1, wherein the one or more virtual input devices includes a virtual mousepad. 
Ooshima  is directed to Portable Information Processing Apparatus And Method For Displaying Image. Ooshima, as in Oh, disclose  multiple displays (display and display 2), Fig. 1).  Ooshima at  [0068] describes that as the page-turning-over function, other than the rotation portion constructed of the jog dial (R) which is rotated along the right/left directions so as to turn over pages, another rotation portion may be alternatively employed in which a mouse pad is employed, and a finger of a user is moved on this mouse pad along the right/left directions so as to turn over pages.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Seo of with Oh because both prior arts are dealing with manipulating objects in a dual screen display, wherein employing or incorporating a mouse pad in the system of Oh would enable users to navigate or easily flip over displayed pages/screen.  
Therefore, it would have been obvious to combine Oh with Ooshima to obtain the invention as specified in claims 5 and 15.
 
6.	Claims 7 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al and Seo et al ( US 9323446 B2 ).
Seo is directed to an Apparatus Including A Touch Screen And Screen Change Method Thereof.
	As per claim 7, Oh further discloses that the presentation method of claim 1, wherein: the second set of items comprises a set of user interface tools and a set of content of interest (see at least virtual keyboard (tool) and content are shown in the first and second displays, Fig. 48). But Oh does not clearly describe that “ displaying the modified presentation comprises rotating the set of user interface tools while the set of content of interest remains unrotated.” 
 Seo, as in Oh, discloses  an apparatus comprising: a first housing comprising a first touch screen to display a first region where a first screen is displayed; a second housing comprising a second touch screen to display a second region where a second screen is displayed, the first housing and the second housing being connected by at least one from among a hinge and flexible member, se Fig. 1D, 4, etc.).
Seo further discloses a method wherein changing the display orientation of the second content while maintaining the display of the first content comprises: when the screen change gesture corresponds to a gesture of touching the point of the second region and then flicking the point one from among rightward, upward, and leftward, performing controlling to rotate the second content by one from among 90 degrees, 180 degrees, and 270 degrees, respectively, in a counterclockwise direction (see Seo, claims 1, 11 and 15).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Seo of with Oh because both prior arts are dealing with manipulating objects in a dual screen display, wherein stationary/unrotated user interface or tools would be employed to manipulate the content displayed on the other display screen.   
 
Therefore, it would have been obvious to combine Oh with Seo to obtain the invention as specified in claims 7 and 17.

7.	Claims 9 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al and Nakamura et al (US 20110294580 A1).
Although Oh discloses several icons but these icons are not associated with a user account. As a result Oh fails to teach that the  presentation method of claim 8, wherein the at least one item of the second set of items comprises a plurality of user icons each corresponding to a different user account.
 Nakamura, as in Oh, discloses an apparatus with a dual display. Nakamura further discloses that  [0092] The first liquid crystal display unit 1406 displays a title display 4 and an account display 6, and the second liquid crystal display unit 1408 displays a menu selection icon display 8 having a plurality of menu selection icons. A user may touch a menu selection icon requested by him/or her with the stylus pen 1416 to perform a selection operation or may use the direction input key 1402 and push switch 1404 to select one menu selection icon.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the account display icons of Nakamura with Oh so that each user would be able to sign to their account before the game is started. Incorporating the account display would be beneficial in a multi user/player environment of Oh.  Therefore, it would have been obvious to combine Oh with Nakamura to obtain the invention as specified in claims 9 and 19.      

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100141681 A1 INFORMATION PROCESSING DEVICE THAT CAN BE HELD AT LEAST IN TWO DIRECTIONS FOR USE. [0012] According to a preferred second aspect, the information processing device further includes a first housing (11), a second housing (21), and a coupling portion for rotatably coupling the first housing and the second housing to each other. The first display portion is provided in the first housing, the second display portion is provided in the second housing, and the image pick-up portion is provided in the coupling portion.
 
US 20140195957 [0108] Referring to FIG. 2, a virtual touch input device 500 is displayed in one region on the display unit 151 of the image display device 100, instead of a pointing device such as a mouse. According to an embodiment of the present invention, the virtual touch input device 500 may execute the same function as that of a mouse pad in response to the user's touch input. For example, when a touch is applied to the virtual touch input device 500 in one region of the display unit 151, a mouse pointer may be displayed thereon. Furthermore, the user can place his or her hand or a stylus pen on the virtual touch input device 500 displayed on the display unit 151 to move it in his or her desired direction such as upward, downward, left, right, diagonal direction or the like, thereby controlling the mouse pointer.
 

9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/             Primary Examiner, Art Unit 2173